Lundberg Stratton, J.,
dissenting. The majority concedes that the record in this case is sparse and that very little detail is known about the claimant’s criminal activities. Yet, given that observation, the majority declines to find that the commission should be entitled to conduct further investigation. Therefore, I must respectfully dissent.
When the claimant brought the fact of his incarceration to the commission’s attention seeking reinstatement of his permanent total disability benefits, his criminal record suggested that he was physically able to participate in physical activities, albeit criminal ones, inconsistent with permanent total disability. The commission elected to exercise its continuing jurisdiction over the claim for further investigation as to the extent of claimant’s permanent total disability. The commission has continuing jurisdiction over each claim, and it may change or modify its former findings if justified. R.C. 4123.52. Evidence of Grissom’s criminal activities was certainly justification for the commission to investigate the status of his disability.
*313To justify a change or modification of its earlier order of permanent total disability, the commission would be required to produce evidence other than just Grissom’s criminal record. Evidence of Grissom’s conviction, his incarceration, or his criminal activity, alone, does not warrant a change in his disability status merely to avoid reinstatement of permanent total disability benefits pursuant to State ex rel. Brown v. Indus. Comm., supra. As the majority states, even if the claimant committed all the crimes with which he was charged, that alone would not establish that he had the physical ability to work on a sustained basis.
The commission would have to produce evidence that the physical activities involved in his criminal enterprise were inconsistent with permanent total disability. The record below contains insufficient evidence on which to make that conclusion. But it is also mere speculation to assume that the claimant remains permanently and totally disabled. Based on the claimant’s conviction, the commission is entitled to investigate further and to seek additional evidence.
The commission had begun the administrative process toward further investigation when the process was stayed by the filing of Grissom’s petition for writ of mandamus. The court of appeals should have denied the writ in order to allow the commission to complete its administrative investigation. This court should find that the commission is authorized to exercise its continuing jurisdiction over this claim in order to investigate and seek additional evidence as to the permanent total disability of Grissom. For these reasons, I dissent.
Resnick, J., concurs in the foregoing dissenting opinion.